DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 29 June 2022 is acknowledged. Claims 3, 11, 20, 26, and 29-33 are amended; and claims 10, 24, and 40 are newly cancelled. Claims 3, 7, 8, 11, 20, 26, 27, 29-34, 38, and 39 are pending and are examined herein on the merits. 
In response to the amendment filed on 29 June 2022, the restriction requirement is withdrawn; the objection to the claims is withdrawn; the rejections under 35 USC 112(a) are maintained and supplemented; the rejections under 35 USC 112(b) are changed; the rejections under 35 USC 112(d) are withdrawn; and the rejections over the prior art are withdrawn. Claims 26 and 27 are drawn to allowable subject matter.

Election/Restrictions
Independent claim 3 is directed to a product and is rejected under 35 USC 112(a) and 112(b). To expedite prosecution, dependent claims 38 and 39, directed to the process of using the product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 7, 8, 11, 20, 29-34, 38, and 39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.

(I)	
Non-original independent claim 3 recites that "R1, R2, R3, and R4 are each independently selected from …. -OCH3, -OCH2COOR9, -OCH2CH2COOR9, -OCH2CH2CH2SO2R9, -NH2, -NHR9, and -N(R9)2;"
Support for R1 being selected from these choices in found, for example, in paragraph [0043], page 8 and in paragraph [0055], page 13. 
The original disclosure provides no support for R2, R3, and R4 being selected from "-OCH3, -OCH2COOR9, -OCH2CH2COOR9, -OCH2CH2CH2SO2R9, -NH2, -NHR9, and -N(R9)2". This is new matter.
Dependent claim 26 is not rejected under this ground because the formulae recited in claim 26 do not include the variable groups R2, R3, and/or R4.

(II)	
Claim 29 has been amended to recite "A fluorescent complex comprising the compound of claim 3 and further comprising zinc(II) ions [plural]."
The recitation that the fluorescent complex comprises plural zinc(II) ions is not supported by the original disclosure and is new matter.
Instead, the original disclosure teaches a complex of a compound of Formula I and a singular zinc(II) ion in a 1:1 stoichiometric ratio (e.g., Fig. 3B).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 7, 8, 11, 20, 29-34, 38, and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 3 recites the following limitation: 
R1, R2, R3, and R4 are each independently selected from hydrogen, substituted or unsubstituted alkyl, substituted or unsubstituted alkenyl, substituted or unsubstituted alkynyl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted cycloalkenyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroalkyl, substituted or unsubstituted heteroalkenyl, substituted or unsubstituted heteroalkynyl, substituted or unsubstituted heterocycloalkyl, substituted or unsubstituted heterocycloalkenyl, substituted or unsubstituted heteroaryl, -OCH3, -OCH2COOR9, -OCH2CH2COOR9, -OCH2CH2CH2SO2R9, -NH2, -NHR9, and -N(R9)2; or in the alternative, R1 and R2 join together to form a moiety selected from substituted or unsubstituted cycloalkyl, substituted or unsubstituted cycloalkenyl, substituted or unsubstituted aryl, substituted or unsubstituted heterocycloalkyl, substituted or unsubstituted heterocycloalkenyl, and substituted or unsubstituted heteroaryl; or 
R1 and R3 join together to form a moiety selected from substituted or unsubstituted cycloalkyl, substituted or unsubstituted cycloalkenvl, substituted or unsubstituted aryl, substituted or unsubstituted heterocycloalkyl, substituted or unsubstituted heterocycloalkenyl, and substituted or unsubstituted heteroaryl;

Regarding the limitation "or in the alternative, R1 and R2 join together to form a moiety…," it is unclear whether, if the alternative condition of R1 and R2 joining together is met, R3 and R4 are limited to the previously listed group of choices ranging from hydrogen to -N(R9)2. Likewise, regarding the limitation "or R1 and R3 join together to form a moiety…," it is unclear whether, if this condition is met, R2 and R4 are limited to the previously listed group of choices ranging from hydrogen to -N(R9)2. 
Furthermore, the recitation of the limitation "or R1 and R3 join together to form a moiety…" as an alternative to the limitation "R1 and R2 join together to form a moiety…" is unclear because one of ordinary skill in the art would expect R2 and R3 to be equivalent to each other. As illustrated in the scheme below, one of ordinary skill in the art would expect that the single bond connecting the ring moieties of Formula I to be a rotatable bond, and if this is the case, then the limitation "or R1 and R3 join together to form a moiety…" is redundant. It is unclear whether this limitation is redundant and the single bond connecting the ring moieties of Formula I can freely rotate.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

To overcome the rejection of claim 3 under 35 USC 112(b), along with part (I) of the rejection under 35 USC 112(a), it is suggested that claim 3 recite the following:
R1 is independently selected from hydrogen, …-NHR9, and -N(R9)2, R2 is independently selected from hydrogen, … and substituted or unsubstituted heteroaryl, or in the alternative, R1 and R2 join together to form a moiety selected from substituted or unsubstituted cycloalkyl, … and substituted or unsubstituted heteroaryl; 
R3 and R4 are each independently selected from hydrogen, … and substituted or unsubstituted heteroaryl;

Dependent claim 26 is not rejected under this 35 U.S.C. 112(b) because the formulae recited in claim 26 do not include the variable groups R2, R3, and/or R4.
Claim 29 recites the limitation "A fluorescent complex comprising the compound of claim 3 and further comprising zinc(II) ions [plural], wherein the compound of Formula I is configured to bind to zinc(II) ("Zn(II)") in a 1:1 stoichiometric ratio [singular zinc(II) ion] to form the complex ("Formula I-Zn(II) complex")," which appears to contradict itself regarding whether the complex has singular or plural zinc(II) ions.
Claims 33 and 38 recite the limitations "the first wavelength emission intensity" and "the second wavelength emission intensity." There is insufficient antecedent basis for these limitations in the claims.





Allowable Subject Matter
Claim 27 is allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, minus the limitations of claim 3 that are redundant and/or rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
The prior art of record, including the closest prior art of Siegel (Two-Photon Absorption in Cruciform and Dipolar Chromophores: Excitonic Interactions and Response to Metal Ions. Georgia Institute of Technology. Doctoral Dissertation. Published by ProQuest, 2011; previously relied upon), does not disclose the compounds of claim 26 or 27.


Response to Arguments
Applicant's arguments filed on 29 June 2022 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection. Applicant's arguments do not specifically address part (I) of the rejection under 35 USC 112(a), which is maintained from the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797